Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Oguz (previously cited) which teaches an analogous device including a composite SOT (108/101) stack provided on the top surface of a CMOS substrate (122) and having at least a magnetic flux guiding (MFG) layer (108) and a spin Hall channel (SHC) layer (101); a magnetic memory (112) layer and having magnetic anisotropy in a film plane and having a variable magnetization direction (see [0036]); a tunnel barrier (114) layer provided on the MM layer;  a magnetic pinning stack (116); and a cap layer (120) provided on said MPS as top electrode (TE)
Oguz does not specifically disclose or suggest the element/step of “a CMOS substrate; a composite SOT (CSOT) stack comprising at least a magnetic flux guiding (MFG) layer provided atop said CMOS substrate and a spin Hall channel (SHC) layer provided atop said MFG; a magnetic memory (MM) layer provided atop said CSOT stack and having magnetic anisotropy in a film plane and having a variable magnetization direction; a tunnel barrier (TB) layer provided atop said MM layer; a magnetic pinning stack (MPS) provided atop said TB layer having magnetic anisotropy in a film plane and having an invariable magnetization direction; and a cap layer provided atop said MPS as top electrode (TE)”, as recited by independent claim 1, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Oguz does not specifically disclose or suggest the element/step of “forming a composite SOT (CSOT) stack atop a CMOS substrate and comprising a magnetic flux guiding (MFG) layer atop said CMOS substrate and a spin Hall channel (SHC) layer atop said MFG layer; forming a magnetic memory (MM) layer said SHC and having magnetic anisotropy in a film plane and having a variable magnetization direction;    forming a tunnel barrier (TB) layer atop said MM layer; forming a magnetic pinning stack (MPS) atop said TB layer having magnetic anisotropy in a film plane and having an invariable magnetization direction; and forming a cap layer atop said MPS as a top electrode (TE)”, as recited by independent claim 16, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/